Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

ALCOA INC.

AND

FIRTH RIXSON (CYPRUS) LIMITED

Dated as of November 19, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    CERTAIN DEFINITIONS    ARTICLE II    SHELF REGISTRATION   

SECTION 2.1

  

Shelf Registration Statement

     4   

SECTION 2.2

  

Withdrawal of Stop Orders

     5   

SECTION 2.3

  

Supplement and Amendments

     5   

SECTION 2.4

  

Expenses

     5   

SECTION 2.5

  

Inclusion of Other Securities

     5    ARTICLE III    REGISTRATION PROCEDURES   

SECTION 3.1

  

Registration and Qualification

     5   

SECTION 3.2

  

Underwritten Shelf Takedowns

     8   

SECTION 3.3

  

Blackout Periods/Suspension

     9   

SECTION 3.4

  

Qualification for Rule 144 Sales

     10   

SECTION 3.5

  

Priority of Securities for Underwritten Shelf Takedowns

     10   

SECTION 3.6

  

Certificates

     10   

SECTION 3.7

  

Non-Underwritten Shelf Take-Downs

     10    ARTICLE IV    PREPARATION; CONFIDENTIALITY; CONDITIONS   

SECTION 4.1

  

Preparation; Reasonable Investigation

     11   

SECTION 4.2

  

Conditions to Registration

     11    ARTICLE V    INDEMNIFICATION AND CONTRIBUTION   

SECTION 5.1

  

Indemnification

     11    ARTICLE VI    BENEFITS OF REGISTRATION RIGHTS   

SECTION 6.1

  

Benefits of Registration Rights

     14    ARTICLE VII    MISCELLANEOUS   

SECTION 7.1

  

Captions

     15   

SECTION 7.2

  

Severability

     15   

SECTION 7.3

  

Governing Law

     15   

SECTION 7.4

  

Consent to Jurisdiction

     15   



--------------------------------------------------------------------------------

SECTION 7.5

  

Modification and Amendment

     15   

SECTION 7.6

  

Counterparts

     15   

SECTION 7.7

  

Entire Agreement

     15   

SECTION 7.8

  

Assignment; Successors and Assigns

     15   

SECTION 7.9

  

Notices

     16   

SECTION 7.10

  

Specific Performance

     16   

SECTION 7.11

  

Accredited Investor

     16   

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 19th day
of November, 2014, among Alcoa Inc., a Pennsylvania corporation (the “Company”),
FIRTH RIXSON (CYPRUS) LIMITED, a private company limited by shares incorporated
under the laws of the Republic of Cyprus (“FR Holder”), and any Permitted
Transferees (as defined herein) who become party hereto in accordance with this
Agreement (FR Holder and such Permitted Transferees are referred to herein
individually as a “Holder” and collectively as the “Holders”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Share Purchase Agreement (the “Share Purchase
Agreement”), dated as of June 25, 2014, by and among the Company, FR Acquisition
Finance Subco (Luxembourg), S.à.r.l., a private limited liability company
incorporated under the laws of Luxembourg, with its registered office located at
6 rue Guillaume Schneider, L-2522 Luxembourg, registered with the Register of
Commerce and Companies of Luxembourg under number B 133.360 (the “Seller”), FR
Acquisition Corporation (US), Inc. (the “US Company”), FR Acquisitions
Corporation (Europe) (the “UK Company”), Alcoa IH Limited, a limited company
incorporated under the laws of England and a wholly owned subsidiary of the
Company and the Seller Representative (as defined therein), among other things,
in exchange for the Seller’s sale to the Company of all the outstanding shares
of the US Company and the UK Company, the Company has agreed to issue to FR
Holder, as a Permitted Transferee of the Seller, a certain number of shares of
the Company’s common stock, par value $1.00 per share (the “Common Shares”)
(capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Share Purchase Agreement); and

WHEREAS, the Company has agreed to provide to the Holders certain registration
rights with respect to the Common Shares issued to FR Holder as set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions herein set forth, the parties hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1. “Agreement” is defined in the preamble of this Agreement.

1.2. “Assisted Offering” means an underwritten offering in which the Company
makes appropriate members of management (as determined by the Company) available
to meeting with potential investors in the offering, including for a “road
show.”

1.3. “Blackout” is defined in Section 3.3(a).

1.4. “Blackout Period” is defined in Section 3.3(a).

1.5. “Block Trade” means an underwritten offering not involving any “road show”
which is commonly known as a “block trade”.

1.6. “Business Day” means any day on which the New York Stock Exchange or such
other principal exchange on which the Common Shares are listed is open for
trading.

 

1



--------------------------------------------------------------------------------

1.7. “Common Shares” is defined in the recitals of this Agreement, and shall
include equivalent securities of any successor to the Company.

1.8. “Company” is defined in the preamble of this Agreement.

1.9. “Effectiveness Period” is defined in Section 2.1.

1.10. “Eligible Securities” means all or any portion of the Common Shares issued
to FR Holder pursuant to the terms of the Share Purchase Agreement, and any
shares of common stock or other securities issued with respect to, or in
exchange for, such Common Shares or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise by
way of stock dividend, stock distribution or stock split; provided, that any
such security shall cease to be an Eligible Security upon the earliest of
(i) the first date when a registration statement with respect to the sale of
such security shall have become effective under the Securities Act and such
security shall have been disposed of in accordance with such registration
statement, (ii) for so long as (A) such security is permitted to be disposed of
(without limit as to manner of sale or volume) pursuant to Rule 144 and the
Purchaser is in compliance with the filing requirements described in Rule
144(c)(1) so as to enable the Holders to sell Eligible Securities without
registration under the Securities Act and (B) such Holder owning such security
owns, together with its affiliates, less than $100,000,000 of Common Shares
(calculated based upon the closing price per Common Share on such date of
determination as officially reported on the New York Stock Exchange or such
other principal exchange on which the Common Shares are listed), (iii) the first
date when such security shall have been otherwise transferred pursuant to Rule
144 or pursuant to another applicable exemption under the Securities Act, other
than to a Permitted Transferee, and the transferee thereof does not receive
“restricted securities” as defined in Rule 144, and (iv) the first date when
such security is no longer outstanding. Notwithstanding anything herein to the
contrary, all securities shall cease to be Eligible Securities, and the
Company’s obligations hereunder shall cease, on the End Date.

1.11. “End Date” means the date that is one (1) year after the date hereof, plus
(x) the number of days (if any) of Blackout Periods during such one (1)-year
period and plus (y) the number of days (if any) after the expiration of the
Lock-Up Period that the Shelf Registration Statement is not effective.

1.12. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the relevant time.

1.13. “FINRA” means the Financial Industry Regulatory Authority, Inc.

1.14. “FR Holder” is defined in the preamble of this Agreement.

1.15. “Free Writing Prospectus” means “free writing prospectus” as defined Rule
405 promulgated by the Commission under the Securities Act.

1.16. “Holder” is defined in the preamble of this Agreement.

1.17. “Lock-Up Period” means the period starting on the date hereof and ending
one hundred twenty (120) days after the date hereof.

 

2



--------------------------------------------------------------------------------

1.18. “Non-Underwritten Shelf Take-Down” is defined in Section 3.7.

1.19. “Person” means an individual, a partnership (general or limited),
corporation, real estate investment trust, joint venture, business trust,
cooperative, limited liability company, association or other form of business
organization, whether or not regarded as a legal entity under applicable law, a
trust (inter vivos or testamentary), an estate of a deceased, insane or
incompetent person, a quasi-governmental entity, a government or any agency,
authority, political subdivision or other instrumentality thereof, or any other
entity.

1.20. “Permitted Transferees” has the meaning ascribed to it in the Share
Purchase Agreement.

1.21. “Registration Expenses” means all expenses incurred in connection with the
Company’s performance of or compliance with the registration, filing or
qualification requirements set forth in this Agreement including, without
limitation, the following: (i) the fees, disbursements and expenses of the
Company’s counsel(s) (United States and foreign), independent certified public
accountants, experts and other persons retained by the Company, and any other
accounting fees, charges and expenses incurred by the Company (including any
expenses arising from any “comfort letters”; (ii) all expenses in connection
with the preparation, printing and filing of any registration statement, any
preliminary prospectus, final prospectus or issuer Free Writing Prospectus, any
other offering document and amendments and supplements thereto and the mailing
and delivering of copies thereof; (iii) the cost of printing or producing any
agreement(s) among underwriters, underwriting agreement(s) and blue sky or legal
investment memoranda, any selling agreements and any other documents in
connection with the offering, sale or delivery of Eligible Securities to be
disposed of; (iv) all fees and expenses in connection with the qualification of
Eligible Securities to be disposed of for offering and sale under state
securities laws (including reasonable fees, charges and disbursements of one
counsel to any underwriters incurred in connection with state securities laws
qualifications of the Eligible Securities); (v) all fees and expenses incident
to any required review by FINRA of the terms of the sale of Eligible Securities
to be disposed of (including reasonable fees, charges and disbursements of one
counsel to any underwriters, provided that such counsel is the same as the
counsel under clause (iv)); (vi) SEC and blue sky filing and registration fees
attributable to Eligible Securities; (vii) fees and expenses incurred in
connection with the listing of Eligible Securities on the principal securities
exchange or quotation system on which the Common Shares are then listed; and
(viii) the reasonable fees and disbursements for one counsel or firm to the
Holders selected by the Holders participating in an applicable offering holding
a plurality of the Eligible Securities to be disposed of pursuant to such
offering or, if there is no such applicable offering, the Holders of a plurality
of the Eligible Securities (such fees and disbursements of counsel(s) or firm(s)
not to exceed $80,000 in the aggregate for all offerings and dispositions under
this Agreement without the Company’s prior written consent); provided, however,
that Registration Expenses shall not include underwriting discounts or
commissions, broker or dealer commissions, any out-of-pocket expenses of the
Selling Holders (including any fees and expenses of their brokers or, except as
provided above, their counsel) or transfer taxes applicable to Eligible
Securities.

1.22. “Rule 144” means Rule 144 promulgated under the Securities Act or any
similar or successor rule or regulation hereafter adopted by the SEC having
substantially the same effect as such rule.

 

3



--------------------------------------------------------------------------------

1.23. “Scheduled Blackout” means any ordinary course blackout period declared by
the Company in connection with an annual or quarterly earnings release in
accordance with Company policy.

1.24. “SEC” means the United States Securities and Exchange Commission.

1.25. “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

1.26. “Selling Holder” means each Holder who has requested registration of its
Eligible Securities pursuant to Article II hereof or has Eligible Securities
included in the Shelf Registration Statement.

1.27. “Share Purchase Agreement” is defined in the recitals of this Agreement.

1.28. “Shelf Registration Statement” is defined in Section 2.1.

1.29. “Suspension” is defined in Section 3.3(b).

1.30. “UK Company” is defined in the recitals of this Agreement.

1.31. “US Company” is defined in the recitals of this Agreement.

ARTICLE II

SHELF REGISTRATION

SECTION 2.1 Shelf Registration Statement. Subject to Section 3.3, and provided
that the Company is eligible to register the resale of Eligible Securities on
Form S-3, the Company shall, as promptly as reasonably practicable (but in no
event later than the 15th Business Day following the date hereof), use its
commercially reasonable efforts to file with the SEC a registration statement on
Form S-3 for an offering to be made on a continuous or delayed basis pursuant to
Rule 415 under the Securities Act including, if the Company is then eligible, as
an automatic shelf registration, covering the resale of all of the Eligible
Securities (the “Shelf Registration Statement”). The Shelf Registration
Statement shall be in a form permitting registration of such Eligible Securities
for resale or distribution by Holders in the manner or manners designated by
them (including, without limitation, one or more underwritten offerings, subject
to Section 4.2 (including, but not limited to, Block Trades), agented
transactions, sales directly into the market, purchases or sales by brokers,
sales or other transfers to shareholders, partners or members of such Holders
and Non-Underwritten Shelf Take-Downs). The Company will notify the Seller
Representative when such Shelf Registration Statement has become effective. The
Company shall not be required to maintain in effect more than one shelf
registration at any one time pursuant to this Section 2.1. The Company shall
(subject to the limitations on registration obligations of the Company set forth
herein) use its commercially reasonable efforts to cause the Shelf Registration
Statement to be declared effective under the Securities Act as promptly as
practicable after the filing of the Shelf Registration Statement, or
automatically if the Company is eligible to file an automatically effective
shelf registration statement, and (subject to the limitations on registration
obligations of the Company set forth herein) to keep the Shelf Registration
Statement continuously effective under the Securities Act (including by filing a
replacement Shelf Registration Statement upon expiration of a Shelf Registration
Statement filed pursuant to this Section 2.1) until the date (“Effectiveness
Period”) that is the earliest of (i) the first date when all Eligible Securities
covered by the Shelf Registration Statement have been sold in the manner set
forth and as contemplated in the Shelf Registration Statement, (ii) the first
date on which there are no longer any Eligible Securities and (iii) the End
Date.

 

4



--------------------------------------------------------------------------------

SECTION 2.2 Withdrawal of Stop Orders. If the Shelf Registration Statement
ceases to be effective for any reason, or is threatened to cease to be effective
for any reason, at any time during the Effectiveness Period, the Company shall,
subject to Section 3.3, use its commercially reasonable efforts to prevent the
issuance of, or obtain the prompt withdrawal of, any order suspending the
effectiveness thereof.

SECTION 2.3 Supplement and Amendments. Subject to Section 3.3, the Company shall
promptly supplement and amend the Shelf Registration Statement and the
prospectus included therein if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement or by the Securities Act.

SECTION 2.4 Expenses. The Company shall bear all Registration Expenses incurred
in connection with any registration pursuant to Section 2.1 or offering pursuant
to Article III.

SECTION 2.5 Inclusion of Other Securities. The Company may include in the Shelf
Registration Statement other securities for sale for its own account or for the
account of any other Person. Notwithstanding the foregoing, the Company shall
not include securities of the Company for its own account or for the account of
other Persons which are not Holders of Eligible Securities in a proposed
(a) Block Trade (other than an Assisted Offering) pursuant to this Agreement or
(b) Assisted Offering pursuant to this Agreement with an aggregate proposed
maximum offering price equal to or greater than the Eligible Securities included
in such offering, in each case, without the prior written consent of the Holders
of a majority of Eligible Securities included in such offering.

ARTICLE III

REGISTRATION PROCEDURES

SECTION 3.1 Registration and Qualification. If and whenever the Company is
required to use its commercially reasonable efforts to effect the registration
of Eligible Securities under the Securities Act as provided in Article II
hereof, and subject to the limitations set forth in Article II and this
Section 3.1, in connection therewith, the Company shall, as promptly as
reasonably practicable:

a. prepare, file and use commercially reasonable efforts to cause to become
effective and to remain continuously effective a Shelf Registration Statement
regarding the Eligible Securities to be offered (as provided in Section 2.1);

b. prepare and file with the SEC such amendments and supplements to such Shelf
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Shelf Registration Statement effective or in connection
with any shelf takedown, to name any Selling Holder or to update the prospectus
or prospectus supplement in response to the conditions described in Sections
3.1(g)(i) or 3.1(g)(vi);

c. furnish to the Holder and any Selling Holders and to any underwriter of such
Eligible Securities such number of conformed copies of such Shelf Registration
Statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus included in
such registration statement (including each preliminary prospectus and any
summary prospectus), in conformity with the requirements of the Securities Act,
such documents incorporated by reference in such registration statement or
prospectus, and such other documents as the Selling Holders or such underwriter
may reasonably request;

d. use commercially reasonable efforts to register or qualify all Eligible
Securities covered by such Shelf Registration Statement under such other
securities or blue sky laws of such

 

5



--------------------------------------------------------------------------------

U.S. jurisdictions as the Holder or any Selling Holders or any underwriter of
such Eligible Securities shall reasonably request, except the Company shall not
for any such purpose be required to qualify generally to do business as a
foreign corporation or as a dealer in securities in any jurisdiction wherein it
is not so qualified, or to subject itself to taxation on its income in any
jurisdiction where it is not then subject to taxation, or to consent to general
service of process in any jurisdiction where it is not then subject to service
of process;

e. use commercially reasonable efforts to list the Eligible Securities on the
principal national securities exchange or quotation system on which the
Company’s shares of common stock are then listed, if the listing of such
securities is then permitted under the rules of such exchange;

f. in the case of an underwritten offering, upon such Selling Holder’s request,
use commercially reasonable efforts to cause to be furnished to any underwriter
for any underwritten offering and, to the extent permitted by applicable
accounting rules and practices and subject to the Selling Holders providing
customary representations, to the Selling Holders a “comfort letter” signed by
the independent certified public accountants who have audited the Company’s
financial statements included in, or incorporated by reference into, such Shelf
Registration Statement, addressed to them; provided that the “comfort letter”
shall cover such matters as such underwriter or the Selling Holders may
reasonably request, but only to the extent substantially the same matters with
respect to such Shelf Registration Statement (and the prospectus included
therein) are customarily covered in an independent certified public accountants’
letter delivered to underwriters in underwritten public offerings of securities;

g. notify the Holder and any Selling Holders as soon as reasonably practicable
and, if requested by any such person, confirm such notice in writing:

(i) (A) when a prospectus, any prospectus supplement or issuer Free Writing
Prospectus or post-effective amendment is proposed to be filed in respect of a
Shelf Registration Statement filed pursuant to this Agreement, and (B) with
respect to such Shelf Registration Statement or any post-effective amendment
thereto, when the same has become effective;

(ii) of any written comments from the SEC with respect to a Shelf Registration
Statement filed pursuant to this Agreement or any amendment or supplement
thereto, or any document incorporated or deemed to be incorporated therein by
reference, and of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such Shelf Registration
Statement or related prospectus or for additional information related thereto;

(iii) of the issuance by the SEC, any state securities commission, any other
governmental agency or any court of any stop order, order or injunction
suspending or enjoining the use or effectiveness of any Shelf Registration
Statement filed pursuant to this Agreement or the initiation of any proceedings
for that purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of qualification or exemption from qualification of any of the
Eligible Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose;

 

6



--------------------------------------------------------------------------------

(v) of the existence of any fact or the happening of any event that makes any
statement of material fact made in any Shelf Registration Statement filed
pursuant to this Agreement or related prospectus untrue in any material respect,
or that requires the making of any changes in such Shelf Registration Statement
or prospectus so that, in the case of the Shelf Registration Statement, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and that, in the case of the prospectus, such prospectus
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and

(vi) of the determination by the Company that a post-effective amendment to a
Shelf Registration Statement filed pursuant to this Agreement will be filed with
the SEC;

h. upon the occurrence of any event contemplated by Section 3.1(g)(v) hereof, at
the request of the Holder or a Selling Holder, prepare and furnish to the Holder
and any Selling Holders as many copies as reasonably requested of a supplement
or amendment, including, if appropriate, a post-effective amendment to the Shelf
Registration Statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, such prospectus will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

i. if requested by any Selling Holder in connection with the offering or sale of
Eligible Securities pursuant to this Agreement, use commercially reasonable
efforts to include as promptly as reasonably practicable in a prospectus
supplement or amendment such information as the Holder may reasonably request,
including the addition of Permitted Transferees or a change in the name of any
Holder, and make all required filings of such prospectus supplement or such
amendment as soon as reasonably practicable after the Company has received such
request;

j. in the case of an underwritten offering, furnish, at the request of any
managing underwriter for such offering an opinion with respect to legal matters
and a negative assurance letter with respect to disclosure matters, dated as of
each closing date of such offering, of counsel representing the Company for the
purposes of such registration (including in-house counsel), addressed to the
underwriters, covering such matters with respect to the registration in respect
of which such opinion and letter are being delivered as the underwriters may
reasonably request and are customarily included in such opinions and negative
assurance letters;

k. in the case of an underwritten offering, use its commercially reasonable
efforts to cooperate and assist in any filings required to be made with FINRA
and in the performance of any reasonable and customary due diligence
investigation by any underwriter and its counsel (including any “qualified
independent underwriter,” if applicable) that is (A) required or requested by
FINRA in order to obtain written confirmation from FINRA that FINRA does not
object to the fairness and reasonableness of the underwriting terms and
arrangements (or any deemed underwriting terms and arrangements) relating to the
resale of Eligible Securities pursuant to the Shelf Registration Statement,
including, without limitation, information provided to FINRA through its
COBRADesk system or (B) required to be retained in accordance with the rules and
regulations of FINRA; and

 

7



--------------------------------------------------------------------------------

l. if requested by the managing underwriters, if any, or by the Holders of a
majority of the then outstanding Eligible Securities being sold in an
underwritten offering, to the extent reasonably acceptable to the Company, as
promptly as reasonably practicable incorporate in a prospectus supplement or
post-effective amendment to the Shelf Registration Statement such information as
the managing underwriters, if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities.

SECTION 3.2 Underwritten Shelf Takedowns. (a) If, in the case of an offering
pursuant to a Shelf Registration Statement filed pursuant to Section 2.1 where
the fair market value of the Eligible Securities to be offered is at least
$50,000,000 and any Holder(s) so elects, such offering shall, by written notice
delivered to the Company, be in the form of a Block Trade (subject in any event
to Section 3.3). In the event of a Block Trade pursuant to this Section 3.2
(subject in any event to Section 3.3), (1) the requesting Holder shall (i) give
at least eight (8) Business Days’ prior notice in writing of such transaction to
the Company; and (ii) identify the potential underwriter(s) in such notice with
contact information for such underwriter(s) for such Block Trade, which
underwriter(s) shall be an investment banking firm(s) of national standing and
shall be subject to the Company’s reasonable approval and (2) the Company shall
use commercially reasonable efforts to cooperate with such requesting Holder or
Holders to the extent it is reasonably able and shall not be required to give
notice thereof to other Holders of Eligible Securities or permit their
participation therein unless the Company determines it is reasonably practicable
to do so. In no event shall the Company be required to effect (i) with respect
to the first ninety (90) days the Shelf Registration Statement is effective and
available for use by the Holders, more than two (2) Block Trades and (ii) with
respect to any time after such period referred to in clause (i) of this
sentence, more than one Block Trade in any ninety (90) day period; provided that
in no event shall the Company be required to effect more than three
(3) underwritten offerings (only one (1) of which may be an Assisted Offering)
pursuant to this Agreement. For the avoidance of doubt, the Shelf Registration
Statement shall not be deemed available for use by the Holders for purposes of
this Section 3.2(a) during any Blackout Period or during the Lock-Up Period.
Notwithstanding the foregoing, if, in the case of an offering pursuant to a
Shelf Registration Statement filed pursuant to Section 2.1 where the fair market
value of the Eligible Securities to be offered is at least $100,000,000 and the
Holders of a majority of the Eligible Securities so elect, such offering shall,
by written notice delivered to the Company, be in the form of an Assisted
Offering (subject in any event to Section 3.3); provided that (x) the Company
shall not be required to make members of management available if doing so would
unreasonably interfere with the Company’s business operations at that time (in
which case, such offering shall be deemed a Block Trade and not an Assisted
Offering for purposes of this Section 3.2), (y) in no event shall the Company be
required to effect more than one (1) Assisted Offering and (z) upon the closing
of such Assisted Offering, the Company shall not be required to effect any
future Block Trades. In the event of an Assisted Offering pursuant to this
Section 3.2 (subject in any event to Section 3.3), the requesting Holder shall
(i) give reasonable advance notice in writing of such transaction to the
Company; and (ii) identify the potential underwriter(s) in such notice with
contact information for such underwriter(s) for such Assisted Offering, which
underwriter(s) shall be an investment banking firm(s) of national standing and
shall be subject to the Company’s reasonable approval.

(b) In the case of an underwritten offering, the Company and Selling Holders
shall enter into and perform their respective obligations under an underwriting
agreement with such underwriters for such offering, with such agreement to
contain such representations and warranties by the Company and Selling Holders
and such other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions, taking into account the
Company’s prior underwritten offerings, which may include, without limitation,
indemnities and contribution to the effect and to the extent provided in
Article V hereof and the provision of independent certified public accountants’
letters to the effect and to the extent provided in Section 3.1(f) hereof, and
any other documents or certificates customary in similar offerings (including,
without limitation, in the case of an

 

8



--------------------------------------------------------------------------------

Assisted Offering, to the extent reasonably requested by the underwriter(s),
lock-up agreements of the Company and its directors and executive officers,
subject to customary exceptions and in no event longer than thirty (30) days).
The Holders of Eligible Securities on whose behalf such securities are to be
distributed by such underwriters shall be parties to any such underwriting
agreement and the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of such holders of such securities, but only to
the extent such representations and warranties and other agreements are
customarily made by issuers to selling stockholders in secondary underwritten
public offerings. In the case of an Assisted Offering, the Company shall not be
required to give notice thereof to other Holders of Eligible Securities or
include any Eligible Securities of such other Holders in the Assisted Offering;
provided, however, that the requesting Holder may elect to provide notice of an
Assisted Offering to the other Holders and, if any such Holders irrevocably
elect to include any of their Eligible Securities in such Assisted Offering
within ten (10) days after the date of such notice, the requesting Holder shall
so notify the Company and the Company shall use commercially reasonable efforts
to include such electing Holder(s)’s Eligible Securities in the Assisted
Offering.

SECTION 3.3 Blackout Periods/Suspension. (a) If at any time (i) the Company is
pursuing a financing, acquisition, disposition, merger, reorganization or
similar transaction and determines in good faith that the filing or amendment of
a Shelf Registration Statement or offering or sale of Eligible Securities
pursuant thereto (or any disclosures required to be made in connection
therewith) would materially adversely affect or materially delay its ability to
pursue or consummate such transaction, (ii) the Company determines in good faith
that the filing or amendment of a Shelf Registration Statement or offering or
sale of Eligible Securities pursuant thereto would be reasonably likely to
require disclosure of non-public material information that the Company
determines in good faith is not in the best interests of the Company and its
shareholders or (iii) during a Scheduled Blackout (either (i), (ii) or (iii), a
“Blackout”), the Company shall not be required to effect any registration of
Eligible Securities and each Selling Holder shall, upon its receipt of written
notice of such Blackout from the Company, suspend sales of Eligible Securities
pursuant to such registration statement until the earlier of: (x) sixty
(60) days after the Company’s delivery of such written notice to the Selling
Holders; and (y) such time as the Company notifies the Selling Holders that the
Blackout Period has been terminated. The Holders receiving notice of a Blackout
shall maintain the confidentiality of the existence (and circumstances, to the
extent known) of the Blackout and shall not trade on the basis thereof.

The number of days from such suspension of offers or sales by the Selling
Holders until the day when such offers or sales may be resumed under clause (i)
(ii) or (iii) hereof is hereinafter called a “Blackout Period.” In no event
(x) may the Company deliver more than three (3) notices of a Blackout Period
(other than of any Scheduled Blackout) in any twelve (12) consecutive month
period and (y) may the duration of all Blackout Periods exceed one hundred
(100) days in any twelve (12) consecutive month period.

(b) Upon receipt of notification of any event contemplated by Sections
3.1(g)(ii), (iii), (iv), (v) or (vi) hereof, the Selling Holders and any
underwriters acting in connection with any underwritten offering shall refrain
from selling any Eligible Securities pursuant to the Shelf Registration
Statement or using a prospectus or any supplement thereto (a “Suspension”) until
the Selling Holders and any underwriters acting in connection with any
underwritten offering have received copies of a supplemented or amended
prospectus prepared and filed by the Company, or until such Selling Holders and
underwriters are advised in writing by the Company that the current prospectus
or supplement thereto may be used. In the event of any Suspension, subject to
Section 3.3(a), the Company will use its commercially reasonable efforts to
cause the availability for use of the Shelf Registration Statement and the
prospectus to be resumed as soon as reasonably possible after delivery of the
notification contemplated by Sections 3.1(g)(ii), (iii), (iv), (v) and
(vi) hereof.

 

9



--------------------------------------------------------------------------------

(c) In the event of any Blackout Period or Suspension, the Company may impose
stop transfer instructions with respect to the sale or transfer of Eligible
Securities by the Selling Holders and any underwriters acting in connection with
any underwritten offering until the end of the applicable Blackout Period or
Suspension.

SECTION 3.4 Qualification for Rule 144 Sales. Until such time as all Eligible
Securities have been sold in the manner set forth and as contemplated in the
Shelf Registration Statement or, if earlier, such time as no Eligible Securities
remain outstanding (including pursuant to provision (ii) of the Eligible
Securities definition), the Company shall use reasonable best efforts to comply
with the filing requirements described in Rule 144(c)(1) so as to enable the
Holders to sell Eligible Securities without registration under the Securities
Act and, upon the written request of any Holder, the Company shall deliver to
such Holder a written statement as to whether it has complied with such filing
requirements.

SECTION 3.5 Priority of Securities for Underwritten Shelf Takedowns. If the
managing underwriter of a proposed underwritten offering of Eligible Securities
advises the Company that, in its opinion, the number of securities requested to
be included in such underwritten offering (including, if applicable, with the
prior written consent of the Holders of a Majority of Eligible Securities
included in such offering in accordance with Section 2.5, securities of the
Company for its own account or for the account of other Persons which are not
Holders of Eligible Securities, which are included in such underwritten offering
pursuant to Section 2.5) exceeds the number which can be sold in such
underwritten offering without being likely to have a significant adverse effect
on the price, timing or distribution of the securities offered or the market for
the securities offered, the Company will include in such registration all of the
Eligible Securities requested to be registered therein and only such lesser
number of other securities as shall not, in the opinion of the managing
underwriter be likely to have such an effect. In the event that, despite the
reduction of the number of shares of securities to be offered for the account of
the Company or Persons other than Holders of Eligible Securities in such
registration pursuant to the immediately preceding sentence, the number of
Eligible Securities to be included in such registration exceeds the number
which, in the opinion of the managing underwriter, can be sold without having
the adverse effect referred to above, the number of Eligible Securities to be
included in such underwritten offering shall be allocated pro rata among the
Holders that have requested to participate in such underwritten offering on the
basis of the relative number of Eligible Securities then held by each such
Holder, to the extent necessary to reduce the total number of Eligible
Securities to be included in such offering to the number recommended by the
managing underwriter; provided that any securities thereby allocated to a Holder
that exceed such Holder’s request shall be reallocated among the remaining
Selling Holders in like manner.

SECTION 3.6 Certificates. The Company and each Holder of Eligible Securities
agrees that upon either the sale of Eligible Securities pursuant to a Shelf
Registration Statement or upon such Holder’s satisfaction of the relevant
holding period under Rule 144, and at such Holder’s request, such Holder and the
Company shall use reasonable best efforts to cooperate with each other to
exchange such Holder’s certificates for such Eligible Securities for new
certificates not bearing a legend restricting transfer under the Securities Act.
Such Holder of Eligible Securities shall provide such certificates, documents
and/or legal opinions as the Company and the Company’s registrar and transfer
agent may reasonably request in connection with this Section 3.6.

SECTION 3.7 Non-Underwritten Shelf Take-Downs. If a Holder desires to effect a
shelf take-down under and pursuant to the Shelf Registration Statement that does
not constitute an underwritten offering pursuant to Section 3.2(a) (a
“Non-Underwritten Shelf Take-Down”), such Holder shall so indicate in a written
request delivered to the Company no later than two Business Days (or in the
event any amendment or supplement to the Shelf Registration Statement is
necessary, no later than five

 

10



--------------------------------------------------------------------------------

Business Days) prior to the expected date of such Non-Underwritten Shelf
Take-Down, which request shall include (i) the total number of Eligible
Securities expected to be offered and sold in such Non-Underwritten Shelf
Take-Down, (ii) the expected plan of distribution of such Non-Underwritten Shelf
Take-Down and (iii) the action or actions required (including the timing
thereof) in connection with such Non-Underwritten Shelf Take-Down, and, to the
extent necessary to effect such Non-Underwritten Shelf Take-Down, the Company
shall use its commercially reasonable efforts to (i) file and effect an
amendment or supplement to its Shelf Registration Statement for such purpose as
soon as practicable and (ii) enter into and perform its obligations under
documents or certificates customary in similar offerings and consistent with the
Company’s past practice, including, without limitation, placement agent
agreements with the applicable brokers. Notwithstanding the foregoing, the
Company shall not be required to file an amendment or supplement to its Shelf
Registration Statement within forty-five (45) days of a previous amendment or
supplement with respect to a Non-Underwritten Shelf Takedown.

ARTICLE IV

PREPARATION; CONFIDENTIALITY; CONDITIONS

SECTION 4.1 Preparation; Reasonable Investigation. In connection with the
preparation and filing of each Shelf Registration Statement registering or
offering Eligible Securities under the Securities Act and any prospectus
supplement thereto, the Company will give any Selling Holders and the
underwriters, if any, and their respective counsel and independent certified
public accountants, drafts of such registration statement and any prospectus
supplement thereto for their review and comment a reasonable time prior to
filing and such reasonable and customary access to its books and records and
such opportunities to discuss the business of the Company with its officers,
counsel and the independent certified public accountants who have certified its
financial statements as shall reasonably be necessary to conduct a reasonable
investigation within the meaning of the Securities Act; provided that the
Company may require them to enter into a customary confidentiality agreement.

SECTION 4.2 Conditions to Registration. The obligations of the Company to effect
or maintain any registration with respect to any Holder pursuant to Article II
of this Agreement will be subject to the following conditions: (a) such Holder
shall furnish to the Company such information with respect to such Selling
Holder, the Eligible Securities or the distribution of such Eligible Securities
as the Company may from time to time reasonably request in writing, to the
extent required by the Securities Act or under any state securities or “blue
sky” laws or requested by the SEC (including, for the avoidance of doubt, with
respect to any registration statement, amendment thereto, prospectus,
post-effective amendment or response to comments from the staff of the SEC) and
shall promptly notify the Company of any changes in such information; (b) in the
case of an underwritten offering, such Selling Holder shall enter into a
customary underwriting agreement with the underwriter and any other documents or
certificates customary in similar offerings; and (c) such Selling Holders shall
not use any Free Writing Prospectus in connection with the sale of the Eligible
Securities without the prior written consent of the Company. If any Holder fails
to comply or delays in complying with its obligations set forth herein, and the
Company reasonably determines in good faith that such failure or delay adversely
impedes the Company’s ability to comply with its obligations hereunder, the
Company may exclude such Holder from participation in any registration or any
sale or offering pursuant to any registration.

ARTICLE V

INDEMNIFICATION AND CONTRIBUTION

SECTION 5.1 Indemnification. (a) In the event of any registration of Eligible
Securities hereunder, the Company will indemnify and hold harmless each Selling
Holder, its directors, trustees, officers, partners, and employees and each
other Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls each such Selling Holder
or

 

11



--------------------------------------------------------------------------------

any such underwriter within the meaning of the Securities Act, against any and
all losses, claims, damages, expenses or liabilities, joint or several, actions
or proceedings (whether commenced or threatened) in respect thereof, to which
each such indemnified party may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, expenses or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any registration statement contemplated hereby
under which Eligible Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, any issuer Free Writing Prospectus or any “issuer information” (as
defined in Rule 433 of the Act) filed or required to be filed pursuant to Rule
433(d) under the Act, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a preliminary
prospectus, final prospectus or summary prospectus, in light of the
circumstances in which they were made) not misleading, and the Company will
reimburse each such Selling Holder and each such director, trustee, officer,
partner, or employee, underwriter and controlling person for any out-of-pocket
legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, expense, liability,
action, or proceeding; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, expense or
liability (or action or proceeding in respect thereof) arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, issuer Free Writing Prospectus, “issuer
information” (as defined in Rule 433 of the Act), amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Selling Holder or underwriter expressly for use
therein.

(b) Each Selling Holder severally will, and hereby does, indemnify and hold
harmless the Company, its directors, officers, employees, and each person who
participates as an underwriter in the offering or sale of such securities, and
each Person, if any, who controls the Company within the meaning of the
Securities Act against any and all losses, claims, damages, expenses or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) in respect thereof, to which each such indemnified party may become
subject under the Securities Act or otherwise insofar as such losses, claims,
damages, expenses or liabilities (or actions or proceedings, whether commenced
or threatened in respect thereof) arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in any
registration statement contemplated hereby under which Eligible Securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, any Free Writing Prospectus
or any “issuer information” (as defined in Rule 433 of the Act) filed or
required to be filed pursuant to Rule 433(d) under the Act, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a preliminary prospectus, final prospectus or summary
prospectus, in light of the circumstances in which they were made) not
misleading, but only to the extent that such statement or omission was made in
reliance upon and, in conformity with, written information furnished by or on
behalf of such Selling Holder to the Company expressly for use therein. In no
event shall the aggregate amounts payable by any Selling Holder by way of
indemnity or contribution under this Article V exceed the net proceeds from the
related offering received by such Selling Holder.

(c) Promptly after receipt by any indemnified party hereunder of notice of the
commencement of any action or proceeding involving a claim referred to in
paragraphs (a) or (b) of this Section 5.1, the indemnified party will notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party under paragraphs (a) or
(b) of this Section 5.1 (except to the extent that is has been prejudiced by
such failure). In case any such action, suit, claim or

 

12



--------------------------------------------------------------------------------

proceeding is brought against any indemnified party, the indemnifying party
shall be entitled to participate therein and, to the extent it may elect by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. Notwithstanding the
foregoing, the indemnified party shall have the right to employ its own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of such indemnified party unless (i) the employment of such counsel
shall have been authorized in writing by the indemnifying party in connection
with the defense of such suit, action, claim or proceeding, (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to take charge of the defense of such action, suit, claim
or proceeding within a reasonable time after notice of commencement of the
action, suit, claim or proceeding or (iii) such indemnified party shall have
reasonably concluded, based on the advice of counsel, that there may be one or
more legal defenses available to it which are different from or additional to
those available to the indemnifying party which, if the indemnifying party and
the indemnified party were to be represented by the same counsel, could result
in a conflict of interest for such counsel or materially prejudice the
prosecution of the defenses available to such indemnified party. If any of the
events specified in clauses (i), (ii) or (iii) of the preceding sentence shall
have occurred or shall otherwise be applicable, then the reasonable fees and
expenses of one counsel (plus local counsel as reasonably required) selected by
a majority in interest of the indemnified parties shall be borne by the
indemnifying party. If, in any case specified in the foregoing clauses (i),
(ii) or (iii), the indemnified party employs separate counsel(s), the
indemnifying party shall not have the right to direct the defense of such
action, suit, claim or proceeding on behalf of the indemnified party. Anything
in this paragraph to the contrary notwithstanding, an indemnifying party shall
not be liable for the settlement of any action, suit, claim or proceeding
effected without its prior written consent (which consent in the case of an
action, suit, claim or proceeding exclusively seeking monetary relief shall not
be unreasonably withheld, delayed or conditioned). No indemnifying party shall,
without the written consent of the relevant indemnified party, effect any
settlement of any pending or threatened action, suit, claim or proceeding in
respect of which such indemnified party is a party and indemnity has been sought
hereunder by such indemnified party, unless such settlement (x) includes an
unconditional release of such indemnified party from all liability on claims
that are or could have been the subject matter of such claim, action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of such indemnified party. Such
indemnification shall remain in full force and effect irrespective of any
investigation made by or on behalf of an indemnified party.

(d) If for any reason the indemnity under this Section 5.1 is unavailable or is
insufficient to hold harmless any indemnified party under paragraphs (a) or
(b) of this Section 5.1, then the indemnifying parties shall contribute to the
amount paid or payable to the indemnified party as a result of any loss, claim,
expense, damage or liability (or actions or proceedings, whether commenced or
threatened, in respect thereof), and legal or other expenses reasonably incurred
by the indemnified party in connection with investigating or defending any such
loss, claim, expense, damage, liability, action or proceeding, in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party on the other. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or the
Selling Holder and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. If, however, the allocation provided in the second preceding sentence
is not permitted by applicable law or provides a lesser sum to the indemnified
party than the amount hereinbefore calculated, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party in such
proportion as is appropriate to reflect not only such relative fault but also
the relative benefits of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations. The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
paragraph (d) of Section 5.1 were to be determined by pro rata allocation or by
any other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentences of this paragraph (d) of
Section 5.1.

 

13



--------------------------------------------------------------------------------

(e) All legal and other expenses reasonably incurred by or on behalf of any
indemnified party in connection with investigating or defending any loss, claim,
expense, damage, liability, action or proceeding which are to be borne by the
indemnifying party pursuant to this Section 5.1 shall be paid by the
indemnifying party in advance of the final disposition of such investigation,
defense, action or proceeding within thirty (30) days after the receipt by the
indemnifying party of a statement or statements from the indemnified party
requesting from time to time such payment, advance or advances. The entitlement
of each indemnified party to such payment or advancement of expenses shall
include those incurred in connection with any action or proceeding by the
indemnified party seeking an adjudication or award in arbitration pursuant to
this Section 5.1. Such statement or statements shall reasonably evidence such
expenses incurred by the indemnified party in connection therewith.

(f) (i) In the event that advances are not made pursuant to this Section 5.1 or
payment has not otherwise been timely made, each indemnified party shall be
entitled to seek a final adjudication in an appropriate court of competent
jurisdiction of the entitlement of the indemnified party to indemnification or
advances hereunder.

(ii) The Company and the Selling Holders agree that they shall be precluded from
asserting that the procedures and presumptions of this Section 5.1 are not
valid, binding and enforceable. The Company and the Selling Holders further
agree to stipulate in any such court that the Company and the Selling Holders
are bound by all the provisions of this Section 5.1 and are precluded from
making any assertion to the contrary.

(g) In the event that any indemnified party is a party to or intervenes in any
proceeding to which the validity or enforceability of this Section 5.1 is at
issue or seeks an adjudication to enforce the rights of any indemnified party
under, or to recover damages for breach of, this Section 5.1, the indemnified
party, if the indemnified party prevails in whole in such action, shall be
entitled to recover from the indemnifying party and shall be indemnified by the
indemnifying party against, any expenses reasonably incurred by the indemnified
party. If it is determined that the indemnified party is entitled to
indemnification for part (but not all) of the indemnification so requested,
expenses incurred in seeking enforcement of such partial indemnification shall
be reasonably prorated among the claims, issues or matters for which the
indemnified party is entitled to indemnification and for such claims, issues or
matters for which the indemnified party is not so entitled.

(h) The indemnity agreements contained in this Section 5.1 shall be in addition
to any other rights (to indemnification, contribution or otherwise) which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of any Eligible Securities by any Holder.

ARTICLE VI

BENEFITS OF REGISTRATION RIGHTS

SECTION 6.1 Benefits of Registration Rights. The Holders may severally or
jointly exercise the registration rights hereunder in such proportion as they
shall agree among themselves. In the event that the Company receives conflicting
directions or no directions from any Holders with respect to actions to be taken
hereunder, the direction of the Seller Representative shall be the only
direction the Company shall be required to follow.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Captions. The captions or headings in this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope or intent of this Agreement.

SECTION 7.2 Severability. If any clause, provision or section of this Agreement
shall be invalid or unenforceable, the invalidity or unenforceability of such
clause, provision or section shall not affect the enforceability or validity of
any of the remaining clauses, provisions or sections hereof to the extent
permitted by applicable law.

SECTION 7.3 Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of New York, without reference to
its rules as to conflicts or choice of laws.

SECTION 7.4 Consent to Jurisdiction. EACH PARTY HERETO AGREES AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW
YORK, NEW YORK, AND ANY APPROPRIATE APPELLATE COURTS THEREFROM, WITH RESPECT TO
ALL MATTERS RELATING TO THIS AGREEMENT, WAIVES ALL OBJECTIONS BASED ON LACK OF
VENUE AND FORUM NON CONVENIENS, AND IRREVOCABLY CONSENTS TO THE PERSONAL
JURISDICTION OF ALL SUCH COURTS.

SECTION 7.5 Modification and Amendment. This Agreement may not be changed,
modified, discharged or amended, except by an instrument signed by all of the
parties hereto.

SECTION 7.6 Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature) or other transmission method
and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.

SECTION 7.7 Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties and supersedes any prior understandings
and/or written or oral agreements among them respecting the subject matter
herein.

SECTION 7.8 Assignment; Successors and Assigns. Except as set forth in the next
sentence, this Agreement and the rights granted hereunder may not be assigned by
any Holder without the prior written consent of the Company, which may be
granted or withheld by the Company in its sole and absolute discretion. Each
Holder will be permitted to assign its rights under this Agreement to any
Permitted Transferee who acquires Eligible Securities from such Holder, so long
as the Holder provides to the Company at least five (5) business days’ advance
written notice of the transfer and stating the name and address of each such
Permitted Transferee and the number of securities to be transferred to such
Permitted Transferee, and the Permitted Transferee executes and delivers to the
Company an instrument, in form and substance acceptable to the Company, agreeing
to be bound by the terms of this Agreement as if it were an original party
hereto. No assignment or delegation of this Agreement by the Company, or any of
the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder. This
Agreement shall inure to the benefit of and be binding upon all of the parties
hereto and their respective successors and permitted assigns.

 

15



--------------------------------------------------------------------------------

SECTION 7.9 Notices. Unless otherwise specified herein, all notices required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (c) one (1) Business Day after deposit with a nationally
recognized overnight courier, specifying next Business Day delivery, with
written verification of receipt. All notices and other communications shall be
sent to the Company or the Holders, respectively, at the address listed on the
signature page hereof or at such other address as the Company or the Holders,
respectively, may designate by ten (10) days’ advance written notice to the
other parties hereto.

SECTION 7.10 Specific Performance. The parties agree that, to the extent
permitted by law, (i) the obligations imposed on them in this Agreement are
special, unique and of an extraordinary character, and that in the event of a
breach by any such party, damages would not be an adequate remedy; and (ii) each
of the other parties shall be entitled to specific performance and injunctive
and other equitable relief in addition to any other remedy to which it may be
entitled at law or in equity.

SECTION 7.11 Accredited Investor. FR Holder represents that it is an Accredited
Investor.

[Signature pages follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the day and year first above written.

 

ALCOA INC. By:  

/s/ Max W. Laun

Name:   Max W. Laun Title:   Vice President and General Counsel Alcoa Inc. 201
Isabella Street, 6th Floor Pittsburgh, Pennsylvania 15212 Facsimile:  
(412) 553-4569 Email:   max.laun@alcoa.com Attention:   General Counsel and
Alcoa Inc. 390 Park Avenue New York, New York 10022 Facsimile:   (212) 836-2807
Email:   peter.hong@alcoa.com Attention:   Treasurer

with copies (which shall not constitute

notice) to:

Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019
Facsimile:   (212) 403-2000 Email:   klcain@wlrk.com Attention:   Karessa L.
Cain

[Signatures continued on next page]

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

FIRTH RIXSON (CYPRUS) LIMITED By:  

/s/ Douglas Kaden

Name:   Douglas Kaden Title:   Firth Rixson (Cyprus) Limited 12 Esperidon
Street, 4th Floor P.C. 1087 Nicosia, Cyprus Attn:   Secretary with copies (which
shall not constitute notice) to: Oak Hill Capital Partners III, L.P. and Oak
Hill Capital Management Partners III, L.P. c/o Oak Hill Capital Management, LLC
65 East 55th Street, 32nd Floor New York, New York 10022 Facsimile:  
(212) 527-8450 Email:   jmonsky@oakhillcapital.com Attention:   John R. Monsky,
Esq.

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New
York, NY 10019-6064 Facsimile:   (212) 757-3990 Email:  

rschumer@paulweiss.com

blavin@paulweiss.com

Attention:   Robert B. Schumer   Brian C. Lavin

[Signature Page to Registration Rights Agreement]